DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 8/26/2022 for application number 16/939,181. 
Claims 1-9, 11-32 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “critical” in claims 27 and 30 is a relative term which renders the claim indefinite. The term “critical” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It would be a matter of opinion whether an action is “critical” to direct or affect the flow of a meeting.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-17, 19, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tandon et al. (Pub. No. 2013/0106985) in view of Fang et al. (“Method of Passive Participant Tracking in Video Conference,” NPL cited in IDS of 7/27/2020) and Hamid et al. (US 2021/0406804 A1).

In reference to claim 14, Tandon teaches a method for identifying and promoting a user in an online meeting (method for identifying relevant participants in meeting, para. 0006) … in at least one of a chat session or an audio session associated with the online meeting (audio or text, para. 0024), the method comprising: identifying a plurality of participants of an online meeting, the plurality of participants including a first participant and a second participant (plurality of participants identified, para. 0031-35, fig. 2); detecting, from data streams for the online meeting from client devices of the participants, a first signal … (signal indicating change in relevancy, para. 0047); causing a user interface for the online meeting to display on each of the client devices, wherein the user interface includes a plurality of display locations, each display location being associated with an assigned ranking value representing a ranking of the display location among the plurality of display locations (see, e.g., fig. 3 showing different locations associated with different ranks of relevancy, para. 0040); identifying, from among the plurality of display locations, a first location on the user interface at which a representation of the first participant or the second participant is displayed, the first location being associated with a first assigned ranking value (initial positioning of users are displayed, para. 0023); and responsive to detecting the first signal, instructing one or more client devices to promote a display location of the first participant or the second participant on the user interface by moving the representation of the first participant or the second participant from the first location for display to a second location on the user interface (a user can be moved from a less relevant position to a more relevant position, para. 0036), wherein the second location on the user interface is associated with a second assigned ranking value representing a higher ranking than that represented by the first assigned ranking value of the first location on the user interface (the more relevant position represents a higher ranking, para. 0036-40).
However, Tandon does not teach promoting a user in an online meeting based on a mention of a username in at least one of a chat session or an audio session associated with the online meeting; a first signal that the first participant has mentioned a name of the second participant in at least one of the chat session or the audio session associated with the online meeting.
Fang teaches promoting a user in an online meeting based on a mention of a username in at least one of a chat session or an audio session associated with the online meeting (user’s position is promoted when their name is mentioned, pages 1-6, figs. 2-6); a first signal that the first participant has mentioned a name of the second participant in at least one of the chat session or the audio session associated with the online meeting (mentioning another user is detected, pages 1-6, figs. 2-6).
It would have been obvious to one of ordinary skill in art, having the teachings of Tandon and Fang before the earliest effective filing date, to modify the promotion as disclosed by Tandon to include name mentions as taught by Fang.
One of ordinary skill in the art would have been motivated to modify the promotion of Tandon to include the name mentions of Fang because it helps make a more natural virtual meeting (Tandon, page 1).
However, Tandon and Fang do not teach the method further comprising weighing and ranking the first signal and identifying the second location based on weighing and ranking the first signal, wherein the weighing and ranking the first signal is based at least in part on a mention frequency within a predetermined time window of the chat session.
Hamid teaches the method further comprising weighing and ranking the first signal and identifying the second location based on weighing and ranking the first signal (other users are weighted, para. 0170, 0181, and ranked, 0072, 0222), wherein the weighing and ranking the first signal is based at least in part on a mention frequency within a predetermined time window of the chat session (frequency of mentions over a particular time period, like 14, 30, 90 days, see para. 0177 and table I).
It would have been obvious to one of ordinary skill in art, having the teachings of Tandon, Fang, and Hamid before the earliest effective filing date, to modify the scores as disclosed by Tandon to include the mention frequency as taught by Hamid. Hamid is analogous art to the claimed invention because (1) it is in the same field of endeavor of online collaboration and (2) it is reasonably pertinent to the problems faced by the inventors, specifically how to identify the most relevant users in an online meeting.
One of ordinary skill in the art would have been motivated to modify the scores of Tandon to include the mention frequency of Hamid because it helps determine the most relevant collaborators (Hamid, para. 0002-05).
	
	
In reference to claim 15, Tandon teaches the method of claim 14, wherein the representation is one of an image, a text, a symbol that uniquely identifies the first participant or the second participant on the one or more user interfaces (image, para. 0035).
In reference to claim 19, Tandon teaches the method of claim 14, wherein the plurality of display locations are included in multiple display areas of the user interface (areas 302, 304, 306, see fig. 3), the display locations inside a display area share a same ranking value, and the first and second locations are located in different display areas (locations in a row share a rank, para. 0039-40).
In reference to claim 30, Hamid teaches the method of claim 14, wherein the weighing and ranking the first signal is further based at least in part on a positive mention context by the first participant with regard to the second participant (positive mention context, like co-commenting, and the contextual use of likes, dislikes, and emojis may be used to determine scores, para. 0072).

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tandon et al. (Pub. No. 2013/0106985) in view of Fang et al. (“Method of Passive Participant Tracking in Video Conference,” NPL cited in IDS of 7/27/2020) and Hamid et al. (US 2021/0406804 A1) as applied to claim 14 above, and in further view of Faulkner et al. (Pub. No. 2018/0337963)

In reference to claim 16, Tandon and Fang do not teach the method of claim 14, wherein to detect the first signal, the method further comprising detecting a first signal that the first participant has "@name" mentioned the second participant in the chat session associated with the online meeting.
Faulkner teaches the method of claim 14, wherein to detect the first signal, the method further comprising detecting a first signal that the first participant has "@name" mentioned the second participant in the chat session associated with the online meeting (text chat “@mention”, para. 0071).
It would have been obvious to one of ordinary skill in art, having the teachings of Tandon, Fang, and Faulkner before the earliest effective filing date, to modify the mentions as disclosed by Fang to include the @mention as taught by Faulkner.
One of ordinary skill in the art would have been motivated to modify the mentions of Fang to include the @mention of Faulkner because it provides a way of determining which user has been mentioned.
In reference to claim 17, Tandon and Fang do not teach the method of claim 14, wherein to detect the first signal, the method further comprising detecting a first signal that the first participant has "@name" mentioned the second participant in the audio session associated with the online meeting.
Faulkner teaches the method of claim 14, wherein to detect the first signal, the method further comprising detecting a first signal that the first participant has "@name" mentioned the second participant in the audio session associated with the online meeting (verbal “@mention”, para. 0075).
It would have been obvious to one of ordinary skill in art, having the teachings of Tandon, Fang, and Faulkner before the earliest effective filing date, to modify the mentions as disclosed by Fang to include the @mention as taught by Faulkner.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tandon et al. (Pub. No. 2013/0106985) in view of Fang et al. (“Method of Passive Participant Tracking in Video Conference,” NPL cited in IDS of 7/27/2020) and Hamid et al. (US 2021/0406804 A1) as applied to claim 14 above, and in further view of Moorjani et al. (Pub. No. 2016/0227165).

In reference to claim 18, Tandon, Fang, and Hamid do not teach the method of claim 14, wherein the first location and the second location each have a unique ranking.
Moorjani teaches the method of claim 14, wherein the first location and the second location each have a unique ranking (videos are sorted by rank, para. 0008, 0047, figs. 4-5, so each location would have a unique rank).
It would have been obvious to one of ordinary skill in art, having the teachings of Tandon, Fang, Hamid, and Moorjani before the earliest effective filing date, to modify the display as disclosed by Tandon to include the ranking as taught by Moorjani.
One of ordinary skill in the art would have been motivated to modify the display of Tandon to include the ranking of Moorjani because it makes helps determine the most relevant videos (Moorjani, para. 0005).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tandon et al. (Pub. No. 2013/0106985) in view of Fang et al. (“Method of Passive Participant Tracking in Video Conference,” NPL cited in IDS of 7/27/2020) and Hamid et al. (US 2021/0406804 A1) as applied to claim 14 above, and in further view of Orr et al. (Pub. No. 2005/0099492).

In reference to claim 21, Tandon, Fang, and Hamid do not teach the method of claim 14, wherein both the first participant and the second participant on the user interface are promoted by moving the representations of both the first participant and the second participant from the first location for display to the second location for display on the user interface, wherein the user interface is divided into different hierarchies for displaying user representations, including a primary area and a secondary area, having in lower ranking among the different hierarchies than the primary area, and wherein the first location is in the secondary area and the second location is in the primary area so that promoting the first and second participants moves the representations of the first and second participants from the secondary area to the primary area of the user interface.
Orr teaches the method of claim 14, wherein both the first participant and the second participant on the user interface are promoted by moving the representations of both the first participant and the second participant from the first location for display to the second location for display on the user interface (participant representations can be moved, para. 0051-59), wherein the user interface is divided into different hierarchies for displaying user representations, including a primary area and a secondary area (primary area 82 and secondary area 84, see fig. 8), having in lower ranking among the different hierarchies than the primary area, and wherein the first location is in the secondary area and the second location is in the primary area so that promoting the first and second participants moves the representations of the first and second participants from the secondary area to the primary area of the user interface (primary area 82 is associated with a higher ranking than secondary area 84, para. 0051-59).
It would have been obvious to one of ordinary skill in art, having the teachings of Tandon, Fang, Hamid, and Orr before the earliest effective filing date, to modify the interface as disclosed by Tandon to include the first and second area as taught by Orr.
One of ordinary skill in the art would have been motivated to modify the interface of Tandon to include the first and second area of Orr because it is a more effective conference interface (Orr, para. 0002-07).

Allowable Subject Matter
Claims 1-9, 11-13, and 22-28 are allowed.
Claims 29 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see new reference Hamid above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174